01-15-00261-CR

                                            CAUSE NO. 74039

THE STATE OF TEXAS                                        412th District Court
                                                                                     FILED IN
vs                                                        of                   1st COURT OF APPEALS
LAWRENCE FLOYD MILLER, III                                Brazoria County, Texas HOUSTON, TEXAS
                                                                              3/23/2015 2:06:59 PM
                                 NOTICE OF ASSIGNMENT ON APPEAL               CHRISTOPHER A. PRINE
                                                                                      Clerk
         ON THE 18TH day of March, 2014, the defendant in the above styled and numbered
cause excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, First Judicial District.

Date of Judgment or Other Order Appealed From: 2/25/15

Date of Sentencing: 2/25/15

Name of Trial Court Judge:          W. Edwin Denman

Name of Court Reporter:            Jill Friedrichs

Name and Address of Defense Attorney on Appeal:
                           Cary M. Faden
                           77 Sugar Creek Center Blvd. Suite 230
                           Sugar Land, Texas 77478

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? No

Appeal Bond: No               Date N/A

Offense and Punishment: DRIVING WHILE INTOXICATED 3RD OR MORE

                                                     RHONDA BARCHAK, District Clerk

                                                     By /S/ Kathleen McDougald, Deputy




Appeal Notice of Assignment